UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2126



NEGUSSIE SADO,

                                            Plaintiff - Appellant,

          versus

LELAND MEMORIAL HOSPITAL,

                                              Defendant - Appellee,

          and

RONALD MARX; EDMUND PETERS; TED LEWIS; CHRIS-
TOPHER PICKWICK; LINDA HERFORD; WASHINGTON
ADVENTIST HOSPITAL,

                                                          Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
94-2959-PJM)

Submitted:   October 29, 1996          Decided:     November 19, 1996


Before HALL, NIEMEYER, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Negussie Sado, Appellant Pro Se. R. Dennis Osterman, LERCH, EARLY
& BREWER, Bethesda, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals the district court's order granting Appel-

lee's motion for summary judgment and dismissing Appellant's suit

filed pursuant to Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e-2 (1994). We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. Sado
v. Marx, No. CA-94-2959-PJM (D. Md. July 26, 1996). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3